DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The specification objection in view of Claim 27 has been overcome. The objection to paragraph 1 was never addressed and is maintained. The specification objection in view of Claims 28-32, 34 stands, discussed further below.
The 112(a) rejection for claims 28 and its dependent claims stand. Applicant points to paragraph 49 for support and points to “At this point bottom joint that is attached to the middle of the strut is unlocked followed by unlocking the quick release” which does not disclose decoupling the second strut attachment member from the second ring. First, paragraph 49 recites “bottom joint” which is never explicitly identified as one of the strut attachment members. Already assuming that “bottom joint” is a strut attachment member, unlocked does not mean decoupling from the second ring. The statement is vague at best and leaves the statement open to many interpretations.. The statement says that the “bottom joint” is attached to them middle of the strut (for example, as seen in Fig 5b), then unlock could mean unlocking movable pin #396 and not having anything to do with decoupling from any of the rings. In short, the specification is not specific enough to say that claim 28 was fully supported in the original specification and thus recites new matter. 
The 112(a) rejection for claim 34 also stands. Parent claim 33 claims that the strut is already at its “maximum length” and therefore it can no longer increase in length. In order for the length of the adjustable strut to change, as recited in claim 34, then that would mean the strut length would be shortened, which was never disclose in paragraph 49. The section highlighted by the applicant does not disclose this. It seems that the area highlighted by the applicant is talking about the strut is at its maximum length and then the strut attachment member is moved and thus have a maximum distraction. The examiner notes that since strut attachment member #370 moves along the strut, the strut can be at its maximum length but the distance between the rings may not be at its maximum unless the strut attachment member and the adjustable strut is in the position and orientation shown in Fig 5a. If applicant is saying that Claim 34 that the strut is further lengthened, then that contradicts the parent claim 33 which states that it is already in the maximum length and paragraph 49 never discloses shortening the length. As such the new matter rejections stand. 
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Wong was reinterpreted in view of applicants amendment.
Applicant is welcomed to contact the examiner if they have any questions. 




Specification
The disclosure is objected to because of the following informalities: Paragraph 1 should be updated with the patent information of the parent.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations of Claims 28-32, 34 were not recited in the original specification. See 112(a) rejection below as well. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps recited in claims 28, 30-32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-32, 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation of Claim 28 was not recited in the original specification. Paragraph 49 discloses what occurs when the strut is at a maximum length and a “decoupling” was never disclosed. As such Claims 29-32, dependent off Claim 28 also recite new matter. See Response to Arguments above as well.  
The limitation of Claim 34 was not recited in the original specification. Paragraph 49 discloses what occurs when the strut is at a maximum length and a “changing the length” was never disclosed.  See Response to Arguments above as well.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-26, 40-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong US 2011/0208187.

Regarding Claim 22, Wong discloses a method of assembling an external fixation frame, comprising: 
coupling a first strut attachment member (see Fig below) to an extension tab (see below, where ring #22 includes a protruding tab that couples to the strut attachment member) of a first ring (#22, Fig 1) of the external fixation frame, the first strut attachment member coupled to a first end of an adjustable length strut (see Fig below); and
 coupling a first portion of a second strut attachment member (see Fig below) to a second ring (#21, Fig 1) of the external fixation frame, a third portion of the second strut attachment member being secured between the first portion and a second portion of the second strut attachment member (see Fig below), the third portion defining a longitudinal axis (see Fig below), the adjustable length strut slidably received in the second portion (best seen in Fig 9c, below #115, a portion of the adjustable length strut is slid within the second portion) at an angle transverse to the longitudinal axis (see Fig below).


    PNG
    media_image1.png
    810
    1075
    media_image1.png
    Greyscale


	Regarding Claim 23, Wong discloses coupling the first portion to the second ring includes inserting a fastener (#160) through an aperture defined by the first portion (Fig 10a, fastener #160 extending through an aperture) to couple the second strut attachment member to the first ring (Fig 1, paragraph 53).

	Regarding Claim 24, Wong discloses changing a length of the adjustable length strut (paragraph 65).

	Regarding Claim 25, Wong discloses changing the length of the adjustable length strut includes translating a second end (upper end of #110, Fig 6a-6b) of the adjustable length strut away from the first end (see Fig above in claim 22, Fig 6a-6b, paragraph 65).

	Regarding Claim 26, Wong discloses translating the second end away from the first end includes rotating an actuation mechanism (#120, paragraph 63, 65) of the adjustable length strut.
	Regarding Claim 40, Wong discloses rotating the second portion about a pivot pin (#132) received through the second portion and the third portion (Fig 6a-7, paragraph 53, pivots about pin #132).

	Regarding Claim 41, Wong discloses rotating the second portion includes rotating the second portion transverse to the longitudinal axis (Fig 6a-7, pin #132 defines an axis “Y” which is transverse/generally perpendicular to the longitudinal axis, paragraph 53).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wong US 2011/02081787.
Wong discloses the claimed invention as discussed above where after the adjustable strut (#100) is coupled to the first and second rings (#22, #21), a device (another adjustable strut #100) is secured to the first ring (#22) and the second ring (#21)(Fig 1, paragraph 38-40 where the first strut installed is the adjustable strut and the device is the subsequent strut #100 installed on the rings, where there are a number of adjustable struts #100 installed to the rings) but does not disclose the device is secured after the length of the adjustable strut is changed to a maximum length.
However, Wong discloses the struts are adjusted to a desired length (paragraph 65).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date to modify Wong to secure the device to the rings after the adjustable strut is at a maximum length because in certain situations, the maximum length is the desired length for a particular patient (based off patient size or type of injury). 

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wong US 2011/02081787.
Regarding Claim 28, Wong discloses the claimed invention as discussed above where the adjustable strut is changed to a desired length (paragraph 65), decoupling the second strut attachment member from the second ring (not explicitly disclosed but one of ordinary skill in the art recognizes that once the desired procedure or outcome has been achieved, such as healing of the bone, etc, that the entire system would be disassembled and removed from the patient) but does not disclose the “desired length” is a maximum length. 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date to modify Wong to have the “desire length” be a maximum length because in certain situations, the maximum length is the desired length for a particular patient (based off patient size or type of injury). 
	Regarding Claim 29, Wong as modified discloses unlocking a quick release mechanism (#122, paragraph 64) coupled to the first strut attachment member (as seen in Fig 6a, the quick release mechanism #122 is indirectly coupled to the first strut attachment member)(not applicant is not claiming how they are coupled).

Claims 22, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wong US 2011/02081787 in view of Park US 2019/0029727.
Regarding Claim 22, Wong discloses a method of assembling an external fixation frame, comprising: 
coupling a first strut attachment member (#300)(it is noted that the embodiment of Fig 11a-11b is the same as Fig 1 but with an alternative attachment members, paragraph 59) of a first ring (#22, Fig 1) of the external fixation frame, the first strut attachment member coupled to a first end (lower end of #102) of an adjustable length strut (#102 and #110); and
 coupling a first portion of a second strut attachment member (see Fig below) to a second ring (#21, Fig 1) of the external fixation frame, a third portion of the second strut attachment member being secured between the first portion and a second portion of the second strut attachment member (see Fig below), the third portion defining a longitudinal axis (see Fig below), the adjustable length strut slidably received in the second portion (see Fig below, a portion of the adjustable length strut is slid within the second portion) at an angle transverse to the longitudinal axis (see Fig below, paragraph 59-60 where due to either pivot #180 or ball #302, the strut is able to be slide at a transverse angle with respect to the longitudinal axis).


    PNG
    media_image2.png
    680
    672
    media_image2.png
    Greyscale


	Regarding Claim 38, Wong discloses rotating the first portion about an extension (#314, see Fig above in claim 22) extending from the third portion along the longitudinal axis (paragraph 60, the first portion is threaded/rotated into the extension).

	Regarding Claim 39, Wong discloses the first portion is translationally fixed to the extension through a recess (see Fig in claim 22, paragraph 60, one fully threaded into the recess, the first portion is fixed to the extension) defined by the extension.
	Wong does not disclose coupling the first strut attachment member to an extension tab of the first ring  of the external fixation frame.
	Park discloses a similar external fixation frame (Fig 1) where first (#25) and second (#70) strut attachment members, an adjustable length strut (#30), first and second rings (#10, #20) of an external fixation frame (Fig 1), where the first and second strut attachment members are coupled to respective extension tabs of the first and second rings (see Fig below, paragraph 28-29). 

    PNG
    media_image3.png
    702
    652
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first and second rings of Wong to include respective extension tabs in view of Parker above because this provides a known location to attach adjustable length struts to rings of an external fixation device. 

Allowable Subject Matter
Claims 33, 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 34 was and is currently rejected under 112(a) and was inadvertently labeled as allowable in the previous office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773